Name: Commission Regulation (EEC) No 3577/82 of 23 December 1982 amending Regulation No 67/67/EEC on the application of Article 85 (3) of the Treaty to certain categories of exclusive distribution agreements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/58 Official Journal of the European Communities 31 . 12. 82 COMMISSION REGULATION (EEC) No 3577/82 of 23 December 1982 amending Regulation No 67/67/EEC on the application of Article 85 (3) of the Treaty to certain categories of exclusive distribution agreements  a draft Regulation on the application of Article 85 (3) of the Treaty to certain categories of exclusive purchasing agreements, were published by the Commission on 10 July 1982 and all interested persons were requested to submit their comments by 6 September 1982 at the latest Q ; Whereas the number and significance of the comments which the Commission has received follo ­ wing this publication have made it necessary to examine further the problems raised. It will not be possible to complete this examination within the time limits for adoption and publication of the new rules by 31 December 1982 ; Whereas it is therefore necessary to extend for six months the validity of Regulation No 67/67/EEC, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation No 19/65/EEC of 2 March 1965 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices ('), as amended by the Acts concer ­ ning the conditions of accession and the adjustments to the Treaties of 22 January 1972 (2) and 24 May 1979 (3), and in particular Article 1 thereof, Having published the draft of this Regulation (4), Having consulted the Advisory Committee on Restric ­ tive Practices and Dominant Positions, Whereas, under Regulation No 19/65/EEC, the Commission has power to apply Article 85 (3) of the Treaty by Regulation to certain categories of bilateral exclusive dealing agreements and concerted practices coming within Article 85 ( 1 ); Whereas Commission Regulation No 67/67/EEC of 2 March 1967 on the application of Article 85 (3) of the Treaty to certain categories of exclusive dealing agree ­ ments (*), as amended by Regulation (EEC) No 2591 /72 of 8 December 1972 (6) and by the Acts concerning the conditions of accession and the adjust ­ ments to the Treaties of 22 January 1972 Q and 24 May 1979 (8), is valid only until 31 December 1982 ; Whereas the following :  a draft Regulation on the application of Article 85 (3) of the Treaty to certain categories of exclusive distribution agreements, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation No 67/67/EEC, as amended by Regulation (EEC) No 2591 /72 of 8 December 1972, the date '31 December 1982' shall be substituted by the date '30 June 1983'. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1982. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No 36, 6 . 3 . 1965, p . 533/65 . (J) OJ No L 73, 27 . 3 . 1972, p . 92. (3) OJ No L 291 , 19 . 11 . 1979 , p . 94. O OJ No C 297, 13 . 11 . 1982, p . 3 . 0 OJ No 57, 25 . 3 . 1967, p . 849/67 . (*) OJ No L 276, 9 . 12 . 1972, p . 15 . O OJ No L 73 , 27. 3 . 1972, p . 93 . (8) OJ No L 291 , 19 . 11 . 1979 , p . 94. 0 OJ No C 172, 10 . 7 . 1982, p . 2 .